NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a1044n.06

                                           No. 13-1102

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


RELIANCE MEDIAWORKS (USA) INC., a New                      )                   FILED
Jersey Corporation, aka Adlabs Films USA, Inc.,            )            Dec 20, 2013
                                                           )        DEBORAH S. HUNT, Clerk
       Plaintiff-Appellant,                                )
                                                           )
               v.                                          )
                                                           )
GIARMARCO, MULLINS & HORTON, P.C., a                       )
Michigan Professional Corporation; DENNIS M.               )     ON APPEAL FROM THE
RAUSS, a Michigan Resident; SCOTT J. PUGLIESE,             )     UNITED STATES DISTRICT
a Michigan Resident,                                       )     COURT FOR THE EASTERN
                                                           )     DISTRICT OF MICHIGAN
       Defendants-Appellees.                               )




BEFORE: ROGERS, STRANCH, and DONALD, Circuit Judges.

       ROGERS, Circuit Judge. A cinema operator known as Adlabs Films brought a malpractice

and breach of fiduciary duty suit against the Giarmarco law firm and two of its attorneys. Giarmarco

defended Adlabs in a suit brought by a landlord, Newburgh, for breach of a commercial real estate

lease through Adlabs’ repudiation of the contract. Adlabs lost the suit in July 2010, and the instant

malpractice litigation ensued. The district court granted summary judgment in favor of Giarmarco

because Adlabs could not prove that the Giarmarco attorneys’ alleged litigation mistakes actually

caused Adlabs to lose the suit against Newburgh, because Adlabs would have lost the suit in any

event. The district court properly determined that Adlabs failed to establish a genuine issue of

material fact as to (1) its claim that the Giarmarco attorneys did not offer evidence of Newburgh’s
No. 13-1102
Reliance Mediaworks (USA) Inc. v. Giarmarco, Mullins & Horton, P.C.


failure to use “commercially reasonable” efforts to secure an early termination of its lease with the

prior lessor, American Multi-Cinema, Inc., or (2) Adlabs’ claim that the Giarmarco attorneys failed

to argue that Newburgh did not mitigate its damages by seeking other tenants to fill the cinema

space. Summary judgment was therefore proper. Moreover, the district court properly exercised its

discretion in denying Adlabs’ motion to reconsider the ruling in light of new evidence.

       In March 2008, Adlabs signed a lease with Newburgh/Six Mile Limited Partnership II

(“Newburgh”) to operate a cinema at Newburgh’s complex in Livonia, Michigan. At the time, the

complex was occupied by American Multi-Cinema, Inc. (“AMC”). The Adlabs-Newburgh lease

provided that Newburgh would “use commercially reasonable efforts” to remove AMC from the

premises prior to the October 2009 expiration of AMC’s lease, so that Newburgh could deliver the

space to Adlabs on or before January 1, 2009. Per the agreement, Adlabs would receive a 50%

discount per month on rent for each month in 2009 that AMC remained at the complex. The lease

contained a merger clause providing that “all prior agreements between the parties, whether written

or oral, are merged herein and shall be of no force and effect.” In February 2009, Adlabs sent a

letter to Newburgh, and, without citing a clause of the lease, purported to invoke a “right not to

move forward with the transaction.” In a second letter, Adlabs’ attorney explained that “[Adlabs’]

financial position has changed and that makes the proposed lease not economically viable. . . . Since

the proposed lease is for a future term, [Adlabs] does not believe it has any obligation to perform.”

On February 19, 2009, AMC agreed to leave the complex by March 31, 2009, and Newburgh sent

a letter to Adlabs’ counsel with reasons why Adlabs was legally obligated to follow through with



                                                -2-
No. 13-1102
Reliance Mediaworks (USA) Inc. v. Giarmarco, Mullins & Horton, P.C.


its lease agreement. When Adlabs refused, Newburgh cancelled AMC’s early departure and sued

Adlabs for breach of contract, while Newburgh searched for a new tenant to fill the theater complex.

On July 16, 2009, Newburgh entered into a “management agreement” with Insight Management

Consultants, LLC to operate the theater after AMC’s departure.

       Adlabs hired attorneys Dennis M. Rauss and Scott Pugliese of Giarmarco, Mullins &

Horton, P.C. (collectively “GMH”) to defend it from Newburgh’s breach of contract claims. In July

2010, the district court granted Newburgh’s motion for summary judgment, and ordered Adlabs to

pay Newburgh $4,870,243.71 for breaching the lease. The district court denied Adlabs’ motion to

reconsider, and this court affirmed.

       In October 2011, Adlabs filed suit against GMH alleging malpractice and breach of fiduciary

duty for “multiple miscues by [GMH]” that Adlabs claims the district court recognized in the

Newburgh-Adlabs suit. The lower court deemed the list of mistakes to be “bloated, redundant, and

unhelpful” because it “obscures which, if any, of the ‘miscues’ possibly changed the outcome of the

case,” a requirement for prevailing on a legal malpractice claim. After a “[c]lose study of the

record,” the court determined that only four of the alleged mistakes could have affected the outcome

of the case:

       1) GMH’s failure to plead fraud with the requisite particularity on the issue of
       whether Newburgh told Adlabs it could terminate the lease if it was not in the theater
       by January 1, 2009;

       2) GMH’s failure to discover evidence sufficient to support a claim that Newburgh
       did not use commercially reasonable efforts to obtain AMC’s early termination;




                                               -3-
No. 13-1102
Reliance Mediaworks (USA) Inc. v. Giarmarco, Mullins & Horton, P.C.


       3) GMH’s failure to adequately argue that Newburgh did not reasonably mitigate its
       damages, and that Adlabs was entitled to specific performance; and

       4) GMH’s failure to provide evidence for the proper calculation of damages.

Nevertheless, the district court granted GMH’s motion for summary judgment on the malpractice

claims, because Adlabs failed to “establish[] ‘a case within a case,’ that is, a strong case against

Newburgh.” In other words, Adlabs’ dearth of evidence meant that Adlabs failed to prove that any

of GMH’s alleged mistakes actually caused Adlabs to lose the Adlabs-Newburgh suit.

       As to the breach of fiduciary duty claim, the district court accepted Adlabs’ request that

GMH’s motion be treated “as a motion for partial summary judgment because it addresses only

some of the liability theories.” The court requested that both sides “address whether Adlabs’

inability to prove the ‘case within a case’ dooms the claim for breach of fiduciary duty.” GMH

submitted a supplemental brief on the issue; Adlabs submitted both a supplemental brief and a

motion for reconsideration of the malpractice claim. The district court denied the motion for

reconsideration “[b]ecause Adlabs failed to comply with Federal Rule of Civil Procedure 56(d),”

which requires a party to “give ‘specified reasons’ why ‘it cannot present facts essential to justify

its opposition’” to summary judgment. The district court granted summary judgment in favor of

GMH for the breach of fiduciary duty claim because “Adlabs never addresse[d] the issue raised by

the November 27 order, specifically whether Adlabs’ fiduciary duty and malpractice claims are

governed by different standards of causation and damages.”

       Adlabs timely appeals the district court’s grant of summary judgment as to its breach of

fiduciary duty claim on the grounds that it is independent of the malpractice claim. Adlabs appeals

                                                -4-
No. 13-1102
Reliance Mediaworks (USA) Inc. v. Giarmarco, Mullins & Horton, P.C.


summary judgment on its malpractice claims on two issues: 1) GMH’s failure to present evidence

establishing that Newburgh did not use “commercially reasonable” efforts to seek AMC’s early lease

termination; and 2) GMH’s failure to plead affirmatively that Newburgh failed to mitigate damages

by seeking out tenants, including those who would use the premises for purposes other than a movie

theater. Adlabs also argues that the court improperly failed to reconsider its ruling in light of “new”

evidence Adlabs developed after summary judgment.

                                                  A.

       Adlabs’ breach of fiduciary duty claim was a replica of its malpractice claim, and the district

court properly granted summary judgment on the fiduciary duty claim. Before the end of the

discovery period allotted by the court, GMH moved for summary judgment on Adlabs’ claim that

it had committed malpractice in the underlying Adlabs-Newburgh suit. The district court granted

the motion, but, at Adlabs’ request, invited the parties to submit a supplemental brief addressing

“whether Adlabs’ inability to prove the ‘case within a case’ [on the malpractice claim] dooms the

claim for breach of fiduciary duty”; in other words, whether the two causes of action were different

enough that it was still possible for Adlabs to prove the causation element of its breach of fiduciary

duty claim, even though it failed to do so for its malpractice claim. The court ruled against Adlabs

because “Adlabs never addresse[d] the issue raised by the November 27 order, specifically whether

Adlabs’ fiduciary duty and malpractice claims are governed by different standards of causation and

damages.” On appeal, Adlabs insists that the district court erred because “[i]t is proper to bring both




                                                 -5-
No. 13-1102
Reliance Mediaworks (USA) Inc. v. Giarmarco, Mullins & Horton, P.C.


malpractice and breach of fiduciary duty claims based upon the same general sets of facts, where

those facts give rise to both of the claims.”

        Adlabs confuses the issues. Whether or not it is proper for a plaintiff to bring both a

malpractice and a breach of fiduciary duty claim is not the same question as whether those claims

must stand or fall together, if (as in this case) the same set of facts is being used to prove the element

of causation that is necessary for both. The district court noted that “[a]t no point during this action

has Adlabs treated the breach of fiduciary duty claim as something other than a replica of the

malpractice claim,” and indeed, Adlabs declined to explain to the court whether and how the two

differ. As GMH points out, like the plaintiffs in Aldred v. O’Hara-Bruce, 458 N.W.2d 671, 672-73

(Mich. Ct. App. 1990), Adlabs could not articulate this difference, because there isn’t one. In

Aldred, the Michigan Court of Appeals reasoned as follows in rejecting the applicability in a legal

malpractice litigation of the longer statute of limitations for a contract action:

        [T]he allegations in plaintiffs’ complaint state that defendant failed to act “diligently
        and professionally” in connection with plaintiffs’ son’s case and that the same
        constituted “negligence, breach of duty, lack of professional responsibility as well
        as breach of contractual obligations.” Plaintiffs’ complaint as a whole evidences
        that damages flowed not from defendant’s failure to represent their son, but from her
        failure to do so adequately. We find that this claim is grounded in malpractice only.

Id. at 673. Therefore, if the district court found that Adlabs had failed to show that a genuine issue

of material fact existed as to its malpractice claim, it necessarily failed to prove its breach of

fiduciary duty claim.




                                                  -6-
No. 13-1102
Reliance Mediaworks (USA) Inc. v. Giarmarco, Mullins & Horton, P.C.


                                                  B.

       The district court did not abuse its discretion in granting GMH’s motion for summary

judgment as to Adlabs’ malpractice claim, because Adlabs had presented no genuine issue of

material fact on dispositive issues, nor established that it could if given more time to complete

discovery. Three months after the start of discovery, GMH filed a motion for summary judgment

on Adlabs’ malpractice claim. To survive the motion for summary judgment, Adlabs needed to

demonstrate a genuine issue of material fact as to each element of its claim, or in the alternative, to

“show[] by affidavit or declaration that, for specified reasons, it [could] not present facts essential

to justify its opposition. Fed. R. Civ. P. 56(d). For the malpractice claim at issue here, one of those

elements is causation, which requires a plaintiff to “introduce evidence permitting the jury to

conclude that the act or omission was a cause [of an injury].” Craig v. Oakwood Hosp., 684 N.W.2d

296, 309 (Mich. 2004) (emphasis deleted). Adlabs did not demonstrate that GMH’s alleged

malpractice caused injury.

                                      1. Adlabs’ First Claim

       Summary judgment was proper as to Adlabs’ claim that GMH committed malpractice by

failing to present evidence showing Newburgh did not use “commercially reasonable” efforts to seek

AMC’s early termination. Neither GMH nor Adlabs directly addressed this particular issue during

briefing on the motion for summary judgment. GMH moved for summary judgment as to Adlabs’

malpractice claim generally, and Adlabs did not address this issue in its response pleading (although

it did contend in its initial complaint that this failure supported its malpractice claim). On appeal,



                                                 -7-
No. 13-1102
Reliance Mediaworks (USA) Inc. v. Giarmarco, Mullins & Horton, P.C.


Adlabs says of its “commercially reasonable efforts” claim, “The motion for summary judgment and

Adlabs’ responsive brief did not, and could not, consider discovery developed from the expert

reports and the depositions of the parties, as they were not completed until after the briefing

schedule elapsed on the Giarmarco Defendants’ motion.”1 Nevertheless, the district court addressed

this claim in its opinion and order, noting that Adlabs does not “explain[] what Newburgh should

have done differently when dealing with AMC,” and “[t]he record contains no evidence by which

a jury could reasonably conclude that Newburgh acted unreasonably.” In addition, Adlabs argues

that if GMH had proven that Newburgh did not use commercially reasonable efforts to deliver the

premises before January 1, 2009, Newburgh would have been in anticipatory breach of the contract,

and, therefore, Adlabs would not have been found to have been in breach when it refused to follow

through with the lease. However, this argument is meritless because the contract clearly provides

a remedy for failure to deliver the premises by January, and it is not cancellation of the contract.

Instead, Newburgh would give Adlabs a discount on the rent when it finally did come into

possession of the property.

       Adlabs made no effort to defend its claim in its brief opposing GMH’s summary judgment

motion, and therefore, the court did not err in granting summary judgment on this issue.




       1
        This argument about later-developed evidence is best analyzed in the context of the court’s
denial of Adlabs’ motion to reconsider, and not as part of an assessment of the court’s initial
decision to grant summary judgment.

                                               -8-
No. 13-1102
Reliance Mediaworks (USA) Inc. v. Giarmarco, Mullins & Horton, P.C.


                                     2. Adlabs’ Second Claim

        Because Adlabs established no genuine issue of material fact, nor the possibility that it could

do so, the district court properly granted summary judgment as to Adlabs’ claim that GMH

committed malpractice by failing to plead affirmatively that Newburgh did not mitigate its damages

because it did not diligently seek tenants after the Adlabs-Newburgh lease collapsed.

        In its motion opposing summary judgment, Adlabs stated that “[GMH’s] inaction caused

forfeiture of a ‘failure to mitigate’ defense based on whether [Newburgh’s] efforts were

‘reasonable.’ . . . Discovery will reveal whether the alternative tenant’s condition warranted

withdrawal from that available mitigation, and whether Newburgh acted ‘reasonably’ in foregoing

an alternative tenant.” Adlabs argued that the “reasonableness” of Newburgh’s mitigation effort was

a question for the jury, and that “[GMH] conducted no independent discovery about the financial

condition of the replacement tenants to assess whether the purported concerns of Newburgh were

well founded.” This argument assumes that GMH would have discovered evidence proving that

Newburgh’s concerns were not well-founded, and that GMH’s negligence therefore injured Adlabs,

because the case could have gone to the jury on this issue. However, Adlabs presented no evidence

to the court to create a genuine issue of material fact as to the tenants’ finances, nor did it point to

specific facts essential to justify its opposition. Adlabs’ opposition brief did not even mention the

names of any of Newburgh’s alleged “replacement tenants.”

        In granting GMH’s motion for summary judgment, the district court noted that “Adlabs never

establishe[d] the plausibility, or even the rationality” of its claim that “Newburgh engaged in a



                                                 -9-
No. 13-1102
Reliance Mediaworks (USA) Inc. v. Giarmarco, Mullins & Horton, P.C.


“‘ploy’ by which it ‘was able to saddle Adlabs with a liability exceeding $5,000,000 . . . while

retaining the ability to later lease out the premises, perhaps for a higher rent’ than Adlabs was to

pay.” As to Adlabs’ contention “that GMH should have procured specific performance of the lease,”

in its opinion in the underlying litigation the district court reasoned that “once a lease has been

terminated after a default, the defaulting party may not seek specific performance of the contract.”

Newburgh/Six Mile L.P. II v. Adlabs Films USA, Inc., 724 F. Supp. 2d 740, 752 (E.D. Mich. 2010)

(citing MacGlashan v. Harper, 1 N.W.2d 30 (Mich. 1941); Gurunian v. Grossman, 49 N.W.2d 354

(Mich. 1951)). Adlabs made no attempt to address this argument.

       In addition, Adlabs made no specific showing of the evidence it would acquire to establish

a genuine issue of material fact as to this issue. On appeal, Adlabs argues that the court below erred

“when it granted summary judgment on Adlabs’ legal malpractice claim because of a failure to

include a Rule 56(F) [now Rule 56(d)] affidavit” (emphasis added). Adlabs argues that “[c]ourts

. . . have loosened the reins on the Rule 56(f) [now Rule 56(d)] affidavit requirements,” allowing

parties to preserve on appeal the issue of further discovery “[a]s long as the non-moving party has

explained the need for further discovery and has not been dilatory in seeking discovery.”2 Adlabs


       2
       The Rule 56(d) requirements are relevant not just for assessing the district court’s grant of
summary judgment (and its subsequent denial of Adlabs’ motion to reconsider), but also for
determining whether or not Adlabs has preserved the issue for appeal. In Plott, this court stated:

       [I]n order to preserve the argument that the grant of summary judgment was too
       hasty and precluded necessary discovery, the appellant must have complied with the
       strictures of Federal Rule of Civil Procedure 56(f) [now 56(d)], under which the
       district court may defer summary judgment, pending discovery, if the non-movant
       submits affidavits stating that the party cannot for reasons stated present by affidavit

                                                - 10 -
No. 13-1102
Reliance Mediaworks (USA) Inc. v. Giarmarco, Mullins & Horton, P.C.


suggests that the district court’s asking for greater specificity of why, specifically, more discovery

is needed, is like asking “Adlabs . . . to sing a song that had yet to be written.” Adlabs cites

Abercrombie & Fitch Stores, Inc. v. American Eagle Outfitters, 280 F.3d 619 (6th Cir. 2002) to

support its argument that an affidavit is not needed because Adlabs explained the need for further

discovery in its response brief. We do not base our decision on a rigid requirement that an affidavit

is required for a Rule 56(d) motion. Here, the district court found that Adlabs had not complied with

the substance or purpose of Rule 56(d). In other words, Adlabs lost because it “offer[ed] only

general proclamations that more discovery will reveal evidence of fraud or of a failure to mitigate

damages,” not because it failed to comply with formalities by presenting its argument in the form

of an affidavit.

        While it is true that Adlabs’ situation poses a conundrum—it must discover the evidence its

attorneys failed to discover in order to prove its case—it must do better than, for instance, making




        facts essential to justify the party’s opposition.

        ***
        In other words, if the appellant has not filed either a Rule 56(f) affidavit or a motion
        that gives the district court a chance to rule on the need for additional discovery, this
        court will not normally address whether there was adequate time for discovery.

Plott v. General Motors Corp., Packard Elec. Div., 71 F.3d 1190, 1197 (6th Cir. 1995) (internal
quotation marks omitted). In Abercrombie, the Sixth Circuit cautioned courts not to “exalt form
over substance” in mandating the filing of a 56(d) affidavit. Abercrombie, 280 F.3d at 628. But at
minimum, the party must comply with the substance of Rule 56(d), which Adlabs arguably did not
do. Therefore, whether this issue is preserved on appeal is not dispositive of the outcome of the
case, because Adlabs loses regardless.


                                                 - 11 -
No. 13-1102
Reliance Mediaworks (USA) Inc. v. Giarmarco, Mullins & Horton, P.C.


unsupported allegations that Newburgh had a “ploy” whereby it “was able to saddle Adlabs with a

liability exceeding $5,000,000 while retaining the ability to later lease out the premises, perhaps for

a higher rent than that called for in the Adlabs lease.” Adlabs did not have to know precisely what

it would discover if given more time, but it did have to articulate more than simply the theory it

intended to prove from the beginning. Adlabs argues that GMH suggests “that upon production their

[4,000+ pages of documents] in August of 2012, Adlabs should have, by some form of osmosis,

absorbed their content immediately. . . .” But this argument cuts equally against Adlabs: it did not

need to absorb all the documents, it only needed to use them (or some of them) to substantiate its

arguments about the discovery left to be conducted.

       The district court therefore properly granted GMH’s motion for summary judgment as to

Adlabs’ malpractice claims.

                                                 C.

       The district court did not abuse its discretion in denying Adlabs’ motion to reconsider,

because even if the “new” evidence introduced might have established a genuine issue of material

fact as to Adlabs’ second claim against GMH, Adlabs failed to demonstrate how the court had

“palpably erred” in granting summary judgment for GMH. See E.D. Mich. LR 7.1(h)(3).

       The district court denied Adlabs’ motion to reconsider because Adlabs failed to identify a

“palpable defect” in the court’s grant of summary judgment, which, if corrected, would “result in

a different disposition of the case.” E.D. Mich. LR 7.1(h)(3). In order to show that the court erred

by granting summary judgment before the end of discovery, Adlabs needed to address Rule 56(d),



                                                - 12 -
No. 13-1102
Reliance Mediaworks (USA) Inc. v. Giarmarco, Mullins & Horton, P.C.


which requires a party not ready to oppose summary judgment to state “specified reasons” why “it

cannot present facts essential to justify its opposition.” Fed. R. Civ. P. 56(d). In other words,

because Adlabs did not comply with the demands of Rule 56(d) (with an affidavit or otherwise)

when it faced summary judgment, the district court could not have erred in dismissing Adlabs’ claim

setting forth reasons why more discovery was necessary, and Adlabs could not ask the court to

reconsider that claim if it did not established the need to conduct more discovery in the first place.

Of course, Adlabs disputes this very issue, arguing that it did comply with Rule 56(d); but Adlabs

has not demonstrated that the district court abused its discretion or “palpably erred” in finding that

it had not complied, at minimum, with the substantive requirements of the rule. For this reason, we

need not reach the merits of Adlabs’ claims. However, in the interest of thoroughness and fairness

to Adlabs, we will address them.

                                      1. Adlabs’ First Claim

       In its opposition to GMH’s motion for summary judgment, Adlabs did not defend its claim

that GMH committed malpractice by failing to argue that Newburgh did not use commercially

reasonable efforts to terminate its lease with AMC. Therefore, the district court properly declined

to reconsider the claim. The district court initially ruled against Adlabs on this issue, but was not

obligated to address a claim Adlabs itself failed to brief. Adlabs was therefore not entitled to

reconsideration on the same issue it declined to brief, and the district court did not err in refusing

to do so. In any event, the new evidence Adlabs presented for reconsideration failed to establish

a genuine issue of material fact necessary to have changed the outcome of the case.



                                                - 13 -
No. 13-1102
Reliance Mediaworks (USA) Inc. v. Giarmarco, Mullins & Horton, P.C.


       Adlabs cited email exchanges between Newburgh and AMC, and between AMC and its

employees, regarding the terms of the proposed lease termination agreement. These emails that

Adlabs argued should have been presented to the judge in the underlying lease case support a finding

that Newburgh was even more diligent than it appeared from the trial record. On appeal, Adlabs

mischaracterizes the record, contending that from July 2008 through February 2009, “there is no

evidence, documentary or otherwise, of negotiations for early termination between AMC and

Newburgh.” However, Mark Schostak of Newburgh testified in the Adlabs-Newburgh lease trial

that he took over negotiations with AMC in November 2008. Schostak Dep., Oct. 30, 2009, Case

No. 2:09-CV-11067.

       In addition, Adlabs emphasized that in an affidavit executed after the motion for summary

judgment, Chuck Stilley, president of AMC Realty, Inc., indicated that “he was not aware of any

reason which would have prevented AMC, prior to January 1, 2009, from entering into the same

early termination agreement proposed in March, 2009.” As GMH points out, Mr. Stilley was not

a decision-maker in the Adlabs-Newburgh lease; instead he “circulate[d] a deal sheet” that he

“believed would be on [Newburgh’s] terms,” and “pushed to the decision makers” the question of

early termination of the AMC lease. In light of Mr. Stilley’s limited role on the Adlabs-Newburgh

lease, GMH argues that “Mr. Stilley’s lack of knowledge of any impediment to the agreement before

January 1, 2009 is meaningless; he was not in a position to have personal knowledge of what the

actual decision makers at AMC would have done.” This affidavit does not “answer[] the burning

proximate cause question” in the case, as Adlabs contends that it does.



                                               - 14 -
No. 13-1102
Reliance Mediaworks (USA) Inc. v. Giarmarco, Mullins & Horton, P.C.


        The evidence Adlabs presented on this issue in its motion to reconsider is not compelling

enough to create a genuine issue of material fact as to whether GMH was negligent, and more

specifically, whether this negligence caused Adlabs an injury it would not otherwise have suffered.

In addition, there is no evidence that the district court abused its discretion in refusing to reconsider

an issue Adlabs failed to brief in its motion opposing summary judgment.

                                      2. Adlabs’ Second Claim

        Adlabs was not entitled to reconsideration of its claim that GMH committed malpractice

because GMH neglected to argue that Newburgh failed to mitigate damages by seeking other

tenants, who perhaps would have paid more for a lease than what Newburgh’s ultimate agreement

with Insight yielded. Adlabs did not comply with the demands of Rule 56(d) in its initial opposition

to summary judgment, and therefore, the court was not obligated to reconsider the order.

        In its motion to reconsider, Adlabs emphasized a July 2009 letter Lars Andersen (Director

of Leasing for the Schostak Brothers & Company) received from Tim Reed of Beach Cinemas,

which proposed to lease the cinema space from Newburgh for five years at $10/square foot. Mr.

Reed stated that “the business terms set forth in this letter are firm,” but noted that, “this proposal

is absolutely contingent upon approval by [Beach Cinemas’] board[] of directors.” In its reply brief

on appeal, GMH attempts to downplay the significance of the letter, noting that it was “not executed

nor is it even on letterhead . . . . The document appears, at most, to be a red-line draft. Adlabs

presented no evidence that “Beach Cinema” or anyone would have in fact paid Newburgh $10 per

square foot for the theater space for five years.” A letter of intent (redlined or otherwise) that



                                                 - 15 -
No. 13-1102
Reliance Mediaworks (USA) Inc. v. Giarmarco, Mullins & Horton, P.C.


Newburgh never pursued could arguably be enough to create a genuine issue of material fact as to

whether Newburgh’s mitigation efforts were “reasonable” (which, if properly pled, could have

avoided summary judgment against Adlabs in the Adlabs-Newburgh suit). As Adlabs points out,

“If Defendants would have provided this information to Judge Murphy, he could not have concluded

there was an unlikelihood of ‘any undiscovered evidence that would demonstrate that Newburgh

failed to mitigate its damages.’”

       We need not decide whether the district court would have concluded that Adlabs had

established a genuine issue of material fact as to its mitigation-malpractice claim if the court had

agreed to reconsider its ruling against Adlabs in light of this evidence. The court’s decision to deny

Adlabs’ motion to reconsider is reviewed for abuse of discretion. Plott, 71 F.3d at 1196. Because

the court concluded that Adlabs had not complied with the demands of Rule 56(d) (with an affidavit

or otherwise) when it faced summary judgment the first time, the district court did not abuse its

discretion in denying Adlabs’ motion to reconsider, finding that Adlabs had identified no “palpable

error” in the earlier decision to compel an amendment.

       The judgment of the district court is AFFIRMED.




                                                - 16 -